DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the imaging plate located at a posterior side of a subject and the compression device is positioned at anterior side of the subject must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
Claims 1-9 and 16 are objected to because of the following informalities:
Regarding claim 1, “defined a breast” in line 7 should be changed to “defined by a breast” in order to corrected a grammatical informality. Claims 2-9 are objected to by virtue of their dependency. 
Regarding claim 16, “at anterior side” in line 2 should be changed to “at a anterior side” in order to correct a grammatical informality. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning (U.S. 2009/0171244).
Regarding claim 1:
Ning discloses a system for performing breast biopsies, comprising: 
a mounting structure ([0138], grid holder) defining an opening ([0138]-[0141], grid held by grid holder); 
a first compression device ([0138]-[0141], grid) configured to be received within the opening defined in the mounting structure ([0138]-[0141], grid held by grid holder), the first compression device defining a plurality of first apertures (Fig. 14a, grid 82 has multiple apertures); and
 a second compression device ([0078], compression plate) defining a second aperture ([0078], opening on compression plate), the second aperture ([0078], opening) configured to be aligned with the first compression device (Fig. 14a, compression plate and grid are aligned) and separated from the first compression device by a distance defined a breast of a subject (Fig. 14B, space between grid attached to 108 and compression plate 40) to be biopsied to cause at least a portion of the breast to extend into the plurality of first apertures ([0133], compression will cause some of the tissue to extend into grid).
Regarding claim 2:
Ning discloses the system of claim 1, wherein the second compression device is further configured to be attached with a guide ([0137], compression plate attach to rail with mounting brackets) to set the distance between the first compression device and the second compression device ([0136], motion between compression plate and grid).
Regarding claim 3:
Ning discloses the system of claim 2, wherein the guide (Fig. 9A, 90) includes a track (Fig. 9A, 90) to align the breast with an imaging device ([0143], compression plate and grid are used for imaging).
Regarding claim 4:
Ning discloses the system of claim 1, further comprising a table ([0098], table) defining a third aperture ([0098], table has opening) to position the breast of the subject over the distance defined between the first compression device and the second compression device ([0098], table has opening for breast positioning).
Regarding claim 5:
Ning discloses the system of claim 1, wherein the second aperture of the second compression device is configured to pass through a biopsy needle to perform the biopsy of the breast ([0078], biopsy needle is allowed to extend through opening on compression plate).
Regarding claim 6:
Ning discloses the system of claim 1, wherein the plurality of first apertures (Fig. 14a, grid 82 has multiple apertures) is arranged on the first compression device to provide a distributed compression of the breast of the subject ([0078], minimal compression occurs which would lead to distributed compression).
Regarding claim 7:
Ning discloses the system of claim 1, wherein the plurality of first apertures each have a centroid at a predefined distance from a centroid of adjacent aperture (Fig. 13A, each grid opening are similar in shape).
Regarding claim 8:
Ning discloses the system of claim 1, wherein the first compression device defines a first central longitudinal axis aligned with a second central longitudinal axis of the second compression device (Fig. 9a, grid 84 is aligned with compression plate 40).
Regarding claim 9:
Ning discloses the system of claim 1, wherein the second compression device has one or more securing elements ([0139], clamps for grid) configured to maintain the distance between the first compression device (Fig. 9a, grid 84) and the second compression device (Fig. 9a, 40).
Regarding claim 14:
Ning discloses a method of performing breast localization, comprising: 
securing a compression device to an imaging device ([0138]-[0141], grid held by grid holder), the compression device defining a plurality of apertures (Fig. 14a, grid 82 has multiple apertures), each aperture having a centroid at a predefined distance from a centroid of adjacent aperture (Fig. 13A, each grid opening are similar in shape); 
positioning a breast between the compression device and an imaging plate ([0148], patient is lays prone with breast positioned through table); 
moving the compression device and the imaging plate toward each other to provide a distributed compression of the breast of the subject ([0136], continuous motion of plate and grid) along the plurality of apertures by causing least a portion of the breast to extend into the plurality of first apertures ([0133], compression will cause some of the tissue to extend into grid); and
 acquiring, via the imaging device, a biomedical image of the breast positioned between the compression device and the imaging plate ([0147]-[0148], imaging during compression).
Regarding claim 15:
Ning discloses the method of claim 14, wherein the imaging device (Fig. 3, 42) is positioned on a first side of the compression device (Fig. 3, 46) and the imaging plate (Fig. 3, 44) is positioned on a second side of the compression device (Fig. 3, 46), the second side opposite of the first side (Fig. 3, 44 is opposite of 46).
Regarding claim 17:
Ning discloses the method of claim 14, wherein moving further comprises moving the compression device towards the imaging plate ([0136], continuous motion of grid).
Regarding claim 18:
Ning discloses a method of performing biopsies, comprising: 
positioning a breast of a subject through a first aperture of a table on which the subject is supported ([0098], patient lays prone on table and positions breast through table aperture); 
attaching a first compression device to a plate ([0132]-[0134], grid), the first compression device defining a plurality of second apertures (Fig. 13a, grid apertures, 112; [0139]); 
aligning a second compression device with the first compression device (Fig. 14a and 14b, grid 82 and compression plate 40 are aligned), the second compression device defining a third aperture ([0078], opening); and
 moving the second compression device towards the first compression device ([0136], continuous motion of plate and grid for compression) to provide a distributed compression of the breast of the subject along the plurality of second apertures ([0136], continuous motion of plate and grid for compression) by causing least a portion of the breast to extend into the plurality of second apertures ([0133], compression will cause some of the tissue to extend into grid).
Regarding claim 19:
Ning discloses the method of claim 18, further comprising: inserting a biopsy needle through the third aperture of the second compression device towards the first compression device ([0078], biopsy needle through the aperture of compression plate).
Regarding claim 20:
Ning discloses the method of claim 18, further comprising:
 positioning the second compression device (Fig. 9A and Fig. 14A, 40) on a track (Fig. 9A and Fig. 14A, 90) configured to move the second compression device towards the first compression device ([0136], continuous motion of plate along track).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. 2009/0171244) in view of Keppel (U.S. 2008/0084961).
Regarding claim 16:
Ning discloses the method of claim 14.
However, Ning fails to disclose wherein the imaging plate is positioned at a posterior side of the subject and the compression device is positioned at anterior side of the subject.
Keppel teaches wherein the imaging plate (Fig. 1, 110) is positioned at a posterior side of the subject (Fig. 1, 110 is attached to table closer posterior of patient) and the compression device (Fig. 1, 106, two paddles) is positioned at anterior side of the subject (Fig. 1, right paddle 106 attached to anterior side).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to modify the compression device of Ning according to the placement taught by Keppel. One would have been motivated to make such modification in order to improve spatial resolution by providing more imaging angles (Keppel; [0007]-[0009]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884